Citation Nr: 0403750	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  99-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1998, for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1974.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision from the VARO in 
St. Paul, Minnesota, which increased the disability rating 
for the veteran's PTSD from 70 percent to 100 percent 
disabling, effective October 15, 1998, the date of the 
veteran's hospitalization at a VA medical center for 
increasing depressive symptoms.  The veteran and his 
representative believe that the effective date of the award 
of the 100 percent disability rating should be November 24, 
1995, the date of receipt of his claim for service connection 
for PTSD.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant, and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2003); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the evidence in this case discloses that notice of the VCAA 
and its enhanced duty to notify and assist has never been 
provided the veteran and his representative.  

The Board notes that in testimony given at a May 1999 hearing 
before a hearing officer at the VARO in St. Paul, the veteran 
and his representative referred to several possible sources 
of information, which included a church pastor, the "North 
Star" Trauma Recovery Program, the individual in charge of 
the North Star program, and a physician involved with the 
North Star program.  Received in October 1999 was a statement 
from the VA Medical Center in Minneapolis indicating the only 
data available was that pertaining to the VA psychologist.  
It was stated that "all others were not in chart."  

Because of the changes in the law cited above, a remand is 
required for compliance with governing adjudicative 
procedures.  Accordingly, the case is REMANDED for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter prepared by the RO not 
specifically addressing the issue at hand 
is not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  
For example, he is to be told of the 
importance of obtaining a letter from his 
pastor regarding any recollections of his 
psychiatric status prior to October 15, 
1998.  He should also be informed of the 
importance of information from the 
facility identified at the hearing as the 
"North Star Trauma Recovery" program.  

2.  Following such development, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



